            Case 1:20-cr-00015-PKC Document 60 Filed 10/02/20 Page 1 of 2




                                                                            Writer’s Direct dial No.
                                                                                    (424) 652-7810

                                                                          Writer’s E-Mail Address
                                                                        kaxel@bakermarquart.com

October 2, 20202

BY ECF
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith,
       20 Cr. 015 (PKC)

Dear Judge Castel:

Defendant Virgil Griffith respectfully moves this Court for a two-week extension of the motions
schedule, which was set at the July 23, 2020 hearing. (See 7/23/20 Minute Entry.) This the first
request for an extension, and the government does not object.

The defense has been diligent in its preparations, but it needs additional time because the
anticipated motions raise a number complex and novel legal issues. The defense also needs more
time because it still is reviewing the government’s ongoing and substantial discovery productions,
with the most recent ones occurring on August 26, 2020, and on September 9, 14, and 22, 2020.
The parties have been working in good faith to resolve discovery disputes and have resolved many
of them. The defense appreciates the recent government discovery productions but, because of the
overall volume, they take time to review and factor into the forthcoming motions. For example,
one of these recent productions raises the possibility of a new suppression motion.

The defense proposes the following schedule:

        •     Defense Motions – October 22, 2020 (currently October 8, 2020)
        •     Government Response – November 19, 2020 (currently November 5, 2020)
        •     Defense Reply – December 3, 2020 (currently November 19, 2020)
             Case 1:20-cr-00015-PKC Document 60 Filed 10/02/20 Page 2 of 2

                                                                       Letter to Hon. P. Kevin Castel
                                                                                     October 2, 2020
                                                                                          Page 2 of 2

For all the above reasons, Mr. Griffith respectfully requests that the Court grant the requested new
motions schedule.

Sincerely,




Keri Curtis Axel (admitted pro hac vice)
Brian E. Klein
Baker Marquart LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

cc:     AUSAs Kyle Wirshba, Kimberly Ravener, and Michael Krouse
